In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-968V
                                      Filed: January 9, 2015

****************************
PAULA NILSEN,                             *
                                          *
                      Petitioner,         *     Ruling on Entitlement; Concession;
                                          *     Tetanus Diphtheria Vaccine; Special
                                          *     Processing Unit; Shoulder Injury
SECRETARY OF HEALTH                       *     Related to Vaccine Administration;
AND HUMAN SERVICES,                       *     SIRVA
                                          *
                      Respondent.         *
                                          *
****************************
Danielle Strait, Esq., Maglio, Christopher and Toale, PC Washington, DC, for petitioner.
Debra Begley, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On October 8, 2014, Paula Nilsen filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury which
was caused by the tetanus diphtheria [“Td”] vaccine she received on March 14, 2013.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On January 8, 2015, respondent filed her Rule 4(c) report [“Res. Report”] in
which she concedes that petitioner is entitled to compensation in this case. Res. Report
at 4. Specifically, respondent indicates that she “that the injury to petitioner’s right
shoulder was caused by the administration of her March 14, 2013 Td vaccine.” Id.
Respondent agrees that petitioner’s injury lasted for more than six months and “is not
due to factors unrelated to the administration of the March 14, 2013 Td vaccine.” Id.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master




                                        2